               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :
                                        :
                   v                    :        3:CR-15-214
ARTHUR TAYLOR,                          :       (Judge Mannion)
                                        :
            Defendant
                                  ORDER
       Based on the foregoing memorandum, defendant Taylor’s motion in
limine to preclude the government from offering certain evidence at trial, (Doc.
727), is GRANTED IN PART and DENIED IN PART.
      Taylor’s motion in limine is GRANTED regarding his four prior
misdemeanor convictions and any evidence with respect to these convictions
is precluded at trial.
     Taylor’s motion in limine regarding the exclusion of any evidence related
to his two felony narcotics convictions from 2005 for purposes of
impeachment if he testifies at trial is DENIED. The government is only
permitted to refer to prior “felony convictions” of Taylor without stating the
nature of the convictions for purposes of impeachment if he testifies at trial.
      Taylor’s motion in limine is DENIED to the extent he seeks to preclude
the government from presenting evidence that the .357 handgun was used by
Maldondo during the August 2013 home invasion robbery. Taylor’s motion is
GRANTED to the extent he seeks to preclude the government from offering
any evidence that the .357 handgun was later used in January 2014 in the
drive-by shooting of Kravchenko.
         Taylor’s motion in limine is DENIED to the extent he seeks to preclude
M.M. from testifying that she was pregnant with Taylor’s baby when she was
working for the P-Black Stones as a prostitute and that Taylor assaulted her
which lead to her break with Taylor and the P-Black Stones gang. Taylor’s
motion is GRANTED to the extent that M.M. will not be allowed to testify that
sometime after the alleged assault by Taylor she had a miscarriage.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge

Dated: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CRIMINAL MEMORANDA\2015 CRIMINAL MEMORANDA\15-0214-05-Order.wpd




                                                                   2
